Citation Nr: 1535288	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for residuals of an injury to the right hand, to include residual scarring.

2. Entitlement to an initial compensable evaluation for gastroesophageal reflux disease prior to December 6, 2012.

3. Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease, from December 6, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2006 to June 2006, from July 2006 to October 2007 and from September 2009 to November 2010.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO denied service connection for residuals of an injury to the Veteran's right hand in January 2008.  In June 2008, the RO granted service connection for gastroesophageal reflux disease and assigned a noncompensable (0 percent) disability rating.  

In November 2008, the Veteran timely submitted a notice of disagreement, which made clear his intention to appeal the RO's rulings on both the gastroesophageal reflux disease and hand injury issues.  Because VA received his notice of disagreement less than one year after the RO's initial decisions, neither rating decision is final; the Board must review both decisions de novo; and there is no need for the Veteran to submit new and material evidence before that review may proceed. 

In November 2012, the Board remanded this case to the Appeals Management Center, which substantially complied with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Right hand scarring is the result of an accident which occurred during the Veteran's active military service.

2. Throughout the appeal period, the evidence is at least evenly balanced as to whether the symptoms of gastroesophageal reflux disease most nearly approximated persistently recurrent epigastric distress with pyrosis and regurgitation, but these symptoms were not accompanied by substernal, arm, or shoulder pain, with evidence of a considerable impairment of health.


CONCLUSIONS OF LAW

1. Chronic residuals of a right hand injury, to include residual scarring, were incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for a rating of 10 percent, but no higher, for gastroesophageal reflux disease from October 23, 2007 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Codes 7399-7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.

As the claim for a higher initial rating for gastroesophageal reflux disease is an appeal arising from the initial grant of service connection, the notice that was provided in October 2007 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations of the Veteran's hand in January 2008. After the Board remanded the case in November 2012, the Agency of Original Jurisdiction (AOJ) complied with its remand instructions by arranging new examinations for both of the claimed disabilities in this appeal.  See Stegall, 11 Vet. App. at 271.  For these reasons, the Board can consider this appeal on its merits.

Service Connection for Residuals of a Right Hand Injury

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in service or was aggravated by an injury or disease incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'nexus' between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The service treatment records report a laceration to the Veteran's right hand in September 2007.  The wound was cleaned and treated with an injection of lidocaine.  During a general medical examination in December 2007, the Veteran told the examining physician that "he slipped and fell and his hand went through a window."  He indicated to the examiner that he felt occasional stiffness since that time and some discomfort in his right wrist.  In January 2008, the RO arranged for a VA physician to examine the Veteran's right hand.  According to his report, the physician found no apparent swelling or tenderness of the right hand or wrist.  The Veteran completed range of motion exercises without pain and had "a good strong grip in his right hand."  When describing the condition of the Veteran's right hand, the examiner mentioned "a well-healed scar on the dorsum."    

Pursuant to the Board's November 2012 remand instructions, VA examiners completed separate disability benefits questionnaires on the condition of the Veteran's wrists, hands/fingers, and a third questionnaire on scars.  On the wrists questionnaire, the examiner left the diagnosis section blank, but indicated that there was no evidence of painful motion during range of motion testing.  The examiner noted no functional loss or other impairment of either wrist.  In the examiner's opinion, the Veteran had normal muscle strength in the wrist, no tenderness or pain and no arthritis.  In the "opinion" section of her report on the Veteran's wrist, the examiner wrote that the Veteran had no objective wrist impairment, normal x-rays, and no identifiable chronic hand condition.

In the hand/fingers questionnaire, the examiner likewise noted no diagnosis.  She noted that the Veteran reported that his right hand will "buckle" in cold weather, becoming stiff and painful.  On examination, there was no evidence of limited motion or painful motion and the Veteran was capable of performing repetitive use testing.  The examiner noted no functional loss or impairment of the fingers or thumbs.  In the examiner's opinion, the Veteran had no objective impairment of his hands or fingers and no identifiable chronic hand condition.  She noted the presence of scars, but added that none of his scars were painful or unstable.

On the scars questionnaire, the examiner noted a "superficial nonlinear" scar of the right upper extremity.  In explaining the origins of this scar, the examiner repeated the Veteran account of his in-service laceration of the right hand.  The examiner wrote that none of the Veteran's scars caused functional impairment.   

The relationship between the scar and the in-service accident is essentially the kind of simple cause-and-effect relationship which the Courts have said are observable to laypersons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")  

For these reasons, to the extent that the Veteran currently experiences residuals of right hand laceration scars, those scars at least are results of the in-service accident of September 2007.  Accordingly, an award of service connection for laceration scars of the right hand is in order.



Higher initial rating for gastroesophageal reflux disease

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
 
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as shown below, the evidence warrants a uniform 10 percent rating.

The Veteran's gastroesophageal reflux disease is rated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  Gastroesophageal reflux disease is not specifically listed in the Rating Schedule, and the this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's gastroesophageal reflux disease is Diagnostic Code 7346, which applies to hiatal hernia.  38 C.F.R. § 4.20 (providing for rating by analogy).

38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Based on the evidence discussed below, the Board finds that Diagnostic Code 7346 reflects the dominant disability picture.

Under Diagnostic Code 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.

On the December 2012 esophageal conditions examination, the Veteran indicated that symptoms of gastroesophageal reflux disease occurred every morning and when he had been running.  He reported "rare occasions of vomiting associated with his [regurgitation] and some nausea."  The examiner noted persistently recurrent epigastric distress, pyrosis, reflux, and regurgitation.  Spaces on the examination form indicating dysphagia, anemia or weight loss, hematosis or melena were left blank.

The Appeals Management Center assigned a staged rating of 0 percent prior to the December 2012 VA examination and 10 from that date.  At the time of the examination, the Veteran was entitled to a 10 percent rating because he had symptoms of pyrosis, reflux, and nausea.  The symptoms described in the examination report did not, however, more nearly approximate the criteria for a 30 percent rating, as there was no evidence of substernal, arm, or shoulder pain.  Moreover, the Veteran indicated his episodes of vomiting were "very rare" and nausea was "transient."  The examiner found no evidence of esophageal stricture and opined that gastroesophageal reflux disease did not interfere with the Veteran's ability to work.  For these reasons, the Board finds that gastroesophageal reflux disease did not cause "considerable impairment of health" as that term is used in Diagnostic Code 7346.  

"Pyrosis" is defined as '[s]ubsternal pain or burning sensation, usually associated with regurgitation of acid-peptic gastric juice into the esophagus."  STEDMAN'S MEDICAL DICTIONARY, 1494 (27th ed. 2000).   Pyrosis is commonly called  heartburn.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1563 (32d ed. 2012).  While the Veteran's medical treatment records prior to December 2012 do not use the term "pyrosis", the Veteran reported symptoms of "severe heartburn" in September 2010.  Heartburn is also mentioned in a VA gastroenterology note in December 2007 and again in a VA procedure consent note in May 2008.  The December 2007 general VA examination report noted heartburn, indigestion, reflux, occasional regurgitation, and rare vomiting.   

With reasonable doubt resolved the Veteran's favor, the Board finds that his gastroesophageal reflux disease symptoms have more nearly approximated the two or more symptoms required for the 10 percent evaluation throughout the appeal period.  38 U.S.C.A. § 5107(b).

There is no evidence, however, that gastroesophageal reflux disease symptoms have ever more nearly approximated the criteria for a 30 percent rating.  There is no evidence that the Veteran's gastroesophageal reflux disease symptoms ever included substernal, arm, or shoulder pain.  Nor do the medical treatment records prior to December 2012 reflect "considerable impairment of health."  Indeed, an April 2011 VA treatment note indicated the presence of gastroesophageal reflux disease and nausea, but described these symptoms as "well managed."  In addition, the evidence does not indicate melena, material weight loss with moderate anemia or other symptoms productive of severe impairment of health, which are required for a 60 percent rating.

For these reasons, the evidence is approximately evenly balanced as to whether the Veteran's symptoms have more nearly approximated the criteria for a 10 percent rating and the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a 30 percent rating from October 23, 2007.

The discussion above reflects that the symptoms of the Veteran's gastroesophageal reflux disease disability are contemplated by the applicable rating criteria.  The effects of his disability, including nausea, epigastric distress, regurgitation and pyrosis have been fully considered and are contemplated in the rating schedule.  Moreover, the December 2012 VA examiner indicated that gastroesophageal reflux disease did not cause interference with the Veteran's employment.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for laceration scars of the right hand is granted.

Entitlement to an initial evaluation of 10 percent, but no higher, for gastroesophageal reflux disease prior to December 6, 2012 is granted.

Entitlement to an initial evaluation higher than 10 percent for gastroesophageal reflux disease from December 6, 2012 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


